DETAILED ACTION
Claims 5 and 11 are amended. Claims 1-4, 6-10, and 12-13 are cancelled. Claims 5 and 11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2016/0004579 A1; hereinafter Im) in view of Elias et al. (US 2015/0106428 A1; hereinafter Elias) and Allsbrook (US 9,038,015 B1).

With respect to claim 5, Im teaches: A data processing system connected to a plurality of first applications and a plurality of second applications (see e.g. Im, paragraphs 99-105; and Fig. 2-3, 14), the data processing system comprising: 
a data processor (see e.g. Im, paragraph 47: “one or more processors”; and paragraph 100: “a processor such as a CPU”) configured to store and process data (see e.g. Im, paragraph 47: “the unit may be configured to be located in a storage medium to be addressed or configured to be able to operate one or more processors”; and paragraph 100: “a compiler 1420 may be implemented in form of a program executed by a processor such as a CPU”); and 
a setting information generation function section (see e.g. Im, paragraph 53: “an IDL compiler (rpcgen)… By using the rpcgen compiler, the user may merely write only an RPC call code of the client and an RPC procedure code of the server to generate a program or an execution code of the client and the server. Also, the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format”), wherein 
the setting information generation function section includes (see e.g. Im, paragraphs 51-57; and Fig. 3): 
a setting information generator configured to generate a first and a second setting information for the data processor (see e.g. Im, paragraph 53: “the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format. In FIG. 3, for example, with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”; and paragraph 100); and 
a storage to store common data structure generation source information (see e.g. Im, Fig. 6: “Interface Description 690”) which is common information based on which the first setting information is generated in the setting information generator (see e.g. Im, paragraph 52: “Interface description: both stubs a procedure interface is described by using an interface description language (IDL) for automatic generation of both stubs. The interface description contains all pieces of information about a procedure call interface including a data type, a transfer method, and a return data type of an input parameter, and additional information about a version and an operation method”; and paragraph 53: “with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”), and 
wherein a first interface (see e.g. Im, Fig. 2: “Client Stub 210”; and paragraph 49: “stubs 210 and 260 have an identical procedure call interface”) of the plurality of first applications is generated (see e.g. Im, paragraph 53: “Stub generation: with an input of an interface description, both stub codes of the main processor and the sub-processor are generated by using an IDL compiler (rpcgen)”) based on the first setting information (see e.g. Im, paragraph 53: “with an input of an interface description, both stub codes of the main processor and the sub-processor are generated… the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format. In FIG. 3, for example, with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”; paragraph 52: “The interface description contains all pieces of information about a procedure call interface including a data type, a transfer method, and a return data type of an input parameter, and additional information about a version and an operation method”; and Fig. 3: “proc_x”, “client stub proc_clnt_c”, “conversions proc_xdr.c”), and a second interface (see e.g. Im, Fig. 2: “Server Stub 260”; and paragraph 49: “stubs 210 and 260 have an identical procedure call interface”) for the plurality of second applications is generated (see e.g. Im, paragraph 53: “Stub generation: with an input of an interface description, both stub codes of the main processor and the sub-processor are generated by using an IDL compiler (rpcgen)”) based on the second setting information (see e.g. Im, paragraph 53: “with an input of an interface description, both stub codes of the main processor and the sub-processor are generated… the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format. In FIG. 3, for example, with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”; paragraph 52: “The interface description contains all pieces of information about a procedure call interface including a data type, a transfer method, and a return data type of an input parameter, and additional information about a version and an operation method”; and Fig. 3: “proc_x”, “server stub proc_clnt_c”, “conversions proc_xdr.c”),
Im does not but Elias teaches:
when the common data structure generation source information is updated (see e.g. Elias, paragraph 29: “update the interface description 356”), the setting information generator automatically generates the first setting information based on the updated common data structure generation source information (see e.g. Elias, paragraph 46: “the publishing and/or discovery of interface descriptions for the deployed services… interface description 356, may be updated to reflect the replacement of the movable class with the proxy class”), and the second setting information based on the generated first setting information (see e.g. Elias, paragraph 46: “the modified interface description may indicate to potential clients that a service request for the corresponding service may include a status variable and/or a flag indicating whenever the potential client is willing to provide support for collaborative execution of the requested service”),
Im and Elias are analogous art because they are in the same field of endeavor: communication management based on shared interface definitions for generating application interfaces. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Im with the teachings of Elias. The motivation/suggestion would be to enable modifications to interface definitions while considering collaborative dependencies between clients and servers; thus, improving the longevity and flexibility of the communication interfaces without increasing potential collaboration issues.
Furthermore, Im does not but Allsbrook teaches: 
wherein the first interface is a representational state transformer (REST) application programming interface (API) (see e.g. Allsbrook, column 19, lines 20-32: “app/mainframe interface 30 preferably has the computer code (i.e., logic) to implement the following characteristics:…Standards based--the API will support the generally accepted standards of mobile platforms, including but not limited to the ability to support (a) REST”; column 8, lines 63-66: “Logic execution includes the ability to provide inputs to a remote process running on the mainframe/enterprise/back end system 45”; column 9, lines 6-8: “Execution of logic 70 can be achieved through software protocols, standards and framework like but not limited to: Web Services, for example, REST”; and Fig. 1: “App/Mainframe Interface 30”, “Mainframe/Enterprise/Backend System 45”) and the second interface is a message queuing telemetry transport (MQTT) API (see e.g. Allsbrook, column 19, lines 20-32: “app/mainframe interface 30 preferably has the computer code (i.e., logic) to implement the following characteristics:…Standards based--the API will support the generally accepted standards of mobile platforms, including but not limited to the ability to support… (b) MQTT”; column 8, lines 14-15: “a particular mobile app 40 to use a particular messaging specification, for example, MQTT”; and Fig. 1 “App/Mainframe Interface 30”, “Mobile Application 40”).
Im and Allsbrook are analogous art because they are in the same field of endeavor: providing a communication middleware for managing network communication within a client-server model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Im with the teachings of Allsbrook. The motivation/suggestion would be to prevent communication incompatibilities between systems that use newer communication protocols (e.g. MQTT) and systems that use more traditional communication protocols (e.g. REST); thus improving the overall inter-system integration possibilities and extensibility of the older systems (see e.g. Allsbrook, column 1, lines 42-67; column 2, lines 1-25; and column 8, lines 14-28).

With respect to claim 11: Claim 11 is directed to a data processing method corresponding to the active functions implement by the data processing system disclosed in claim 5; please see the rejection directed to claim 5 above which also covers the limitations recited in claim 11.

Response to Arguments
Applicant’s arguments, filed on 05/31/2022, with respect to claims 5 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,712,601 B2 by Borges et al. discloses creating data structured called cloud event data objects (cEDOs) that provides a wrapper format for integrating MQTT communication protocols combined with REST data.
Collina et al. (“Introducing the QEST broker: Scaling the IoT by bridging MQTT and REST”; 2012) discloses a QEST communication broker that bridges MQTT protocols with REST protocols.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194